..DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 6) in the reply filed on 06/02/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II (Fig. 9), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razak (US 20150292402 A1) in view of Mackin (US 20190322379 A1).
Regarding claim 1
Razak discloses an aircraft propulsion system (Fig 1) comprising: 
a gas turbine engine (10 Para 0044) comprising: 
a turbine system (22, 26, 28) comprising first (first turbine 22, Para 0044 and Fig 1) and second turbine (second turbine 26) sections; 
a first combustor (first combustor 20) provided upstream in core flow (core flow B) from the turbine system (22, 26, 28); and 
a second combustor (second combustor 24) provided between the first (22) and second turbine (26) sections; 
Razak is silent on the aircraft propulsion system being a hybrid system comprising: 
an energy storage system; and 
an electric propulsion system electrically coupled to the energy storage system.
However, Mackin teaches an aircraft propulsion system (Fig 2) being a hybrid system by having a gas turbine engine (202), an energy storage system (battery 214), and an electric propulsion system (electric motor 212) electrically coupled to the energy storage system (214).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft propulsion system in Razak to be a hybrid system to include an energy storage system and an electric propulsion system electrically coupled to the energy storage system, as suggested and taught by Mackin, because the electric motor may be used to supplement thrust for the gas turbine engine during take-off and/or climb, thus, a smaller, lighter gas turbine engine can be utilized (Para 0021 bottom).
Regarding claim 4
Razak in view of Mackin discloses the system according to claim 1.
Razak further discloses a propulsor (a propulsive fan 12 Fig 1) mechanically coupled to the turbine system (22, 26, 28).
Razak is silent on an electric propulsion system to drive the propulsor.
However, Mackin teaches to use an electric motor to drive a propulsor (motor 212 driving propulsor 204 in Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to drive the propulsor in Razak to via an electric propulsion system, as suggested and taught by Mackin, because the electric motor may be used to supplement thrust for the gas turbine engine during take-off and/or climb, thus, a smaller, lighter gas turbine engine can be utilized (Para 0021 bottom).
Regarding claim 11
Razak in view of Mackin discloses the system according to claim 1.
Razak further discloses wherein the gas turbine engine comprises a compressor (compressor 18 Fig 1, Para 0044) coupled to the turbine system (22, 26, 28).
Regarding claim 12
Razak in view of Mackin discloses the system according to claim 1.
Razak further discloses wherein the turbine system comprises a low pressure turbine (low pressure turbine 28, Para 0044) and a high pressure turbine (high pressure turbine 22).
Regarding claim 13
Razak in view of Mackin discloses the system according to claim 1.
Razak further discloses wherein the second combustor (24 Fig 1) is provided between turbine sections (between section 22 and section 26) of the turbine.
Regarding claim 14
Razak in view of Mackin discloses the system according to claim 12.
Razak further discloses wherein the second combustor (24 Fig 1) is provided between the high pressure turbine (high pressure turbine 22) and the low pressure turbine (low pressure turbine 28).
Regarding claim 15
Razak in view of Mackin discloses the propulsion system according to claim 1.
Razak in view of Mackin further discloses the propulsion system used for an aircraft (Mackin teaches the aircraft with the hybrid propulsion system in Fig. 1).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razak in view of Leque (US 20200158213 A1).
Regarding claim 1
Razak discloses an aircraft propulsion system (Fig 1) comprising: 
a gas turbine engine (10 Para 0044) comprising: 
a turbine system (22, 26, 28) comprising first (first turbine 22, Para 0044 and Fig 1) and second turbine (second turbine 26) sections; 
a first combustor (first combustor 20) provided upstream in core flow (core flow B) from the turbine system (22, 26, 28); and 
a second combustor (second combustor 24) provided between the first (22) and second turbine (26) sections; 
Razak is silent on the aircraft propulsion system being a hybrid system comprising: 
an energy storage system; and 
an electric propulsion system electrically coupled to the energy storage system.
However, Leque teaches an aircraft propulsion system (Fig 1) being a hybrid system by having a gas turbine engine (72 Fig 2), an energy storage system (battery system 90, Fig 2, Para 0042), and an electric propulsion system (electric motor 66 and generator 92) electrically coupled to the energy storage system (90).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft propulsion system in Razak to be a hybrid system to include an energy storage system and an electric propulsion system electrically coupled to the energy storage system, as suggested and taught by Leque, because the electric motor adds additional thrust in combination with the core engine, thus the resulting hybrid propulsion system enables reduce the core engine size while maintaining available power to accommodate high thrust demand operation (Para 0048).
Regarding claim 2
Razak in view of Leque discloses the system according to claim 1.
Razak in view of Leque further discloses wherein the electric propulsion system comprises a generator (Leque teaches a generator 92, Fig 2, Para 0042) coupled to the energy storage system (90).
Regarding claim 3
Razak in view of Mackin discloses the system according to claim 2.
Razak in view of Mackin further discloses wherein the electric generator (generator 92 Fig 2) is coupled to the turbine system (gas turbine 72, generator 92 powered by core engine 72, Para 0042, i.e. coupled).
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razak in view of Leque, as applied to claim 2 above, and further in view of Shelley (US 20150013306 A1).
Regarding claim 5
Razak in view of Leque discloses the system according to claim 2.
Razak in view of Leque further discloses wherein the electric generator comprises an electric motor (Leque teaches an electric motor 66 in Fig 2) and a generator (generator 92, Para 0042), coupled to both the turbine system (gas turbine 72) and the propulsor (fan 42), and may be (interpreted as optionally but not required) coupled via a reduction gearbox (gearbox 48).
Razak in view of Leque is silent on the electric motor and the generator together being a motor-generator.
However, Shelley teaches an electric motor and a generator together being a motor-generator unit (motor/generate 154 in Fig 1, Para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the electric motor and the generator in Razak as modified by Leque to be a single motor-generator unit, because all the claimed elements were known in the prior art (electric motor and generator, taught by Leque) and one skilled in the art could have combined the elements as claimed by known methods (combined motor-generator unit, taught by Shelley) with no change in their respective functions (to have both function of an electric motor mode and a generator mode), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 6
Razak in view of Leque and Shelley discloses the system according to claim 5.
Razak in view of Leque further discloses wherein the reduction gearbox comprises an epicyclic gearbox (Leque teaches the gearbox 48 being an epicyclic gear train, Para 0033 top, Fig 2) comprising a sun gear (74, Para 0038), planet gears (immediate gears 76 surrounding the sun gear 74, thus interpreted to be the planet gears) mounted to a planet carrier (rotating carrier 78), and a ring gear (80).
Regarding claim 7
Razak in view of Leque and Shelley discloses the system according to claim 6.
Razak in view of Leque further discloses wherein the sun gear (Leque teaches sun gear 74) is mechanically coupled to the turbine system (gas turbine 72 via shaft 40), the electric motor (66) is coupled to the ring gear (ring gear shaft 88 having teeth 82 that engage with drive gear 70 of the electric motor 66, Para 0039, Fig 2), and the propulsor (42) is coupled to the planet carrier (78 via shaft 64).
Regarding claim 8
Razak in view of Leque and Shelley discloses the system according to claim 6.
Razak in view of Leque further discloses wherein the epicyclic gearbox comprises a clutch (Leque teaches a clutch 86 disposed within gear box 48 in Fig 2, Para 0044).
Regarding claim 9
Razak in view of Leque and Shelley discloses the system according to claim 7.
Razak in view of Leque further discloses wherein the epicyclic gearbox comprises a ring gear brake configured to prevent rotation of the ring gear when actuated (Leque teaches a clutch 86 disposed within gear box 48, the clutch 86 engaged to prevent rotation of the ring gear 80 in Fig 2, Para 0044, this indicates that the clutch 86 functions as a brake for the ring gear).

Examiner’s Note
	Regarding the non-elected Species II, claim 10 is withdrawn, however can potentially be rejected based on Razak in view of Mackin, because Mackin teaches the propulsor 204 being isolated from the turbine system 202 via clutch 216 (Fig 2, Para 0029), and is arranged to be driven only by the electric motor (the electric motor 212 drives the propulsor 204 independently of the gas turbine engine 202, Para 0029, and in a second mode, the electric motor 212 drives shaft 220 of propulsor 204 while the gas turbine engine 202 is off, Para 0032, this indicates that the propulsor 204 is only driven by the electric motor 212).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terwilliger (US 10773812 B2) teaches a hybrid propulsion system having a motor 212 coupled to a turbine engine 301
Bradbrook (US 20100219779 A1) teaches a motor 70 and a generator 62 driving a propulsor 44
Swift (US 8573927 B2) teaches a turbine 58 driving a propulsor 61a-b via an epicyclic gear assembly	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741